
	

113 HR 5423 IH: Certainty in Enforcement Act of 2014
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5423
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Walberg (for himself, Mr. Rokita, and Mr. Hudson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 to exclude the application of such title to
			 employment practices that are in compliance with Federal regulations, and
			 State laws, in certain areas.
	
	
		1.Short titleThis Act may be cited as the Certainty in Enforcement Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)The Equal Employment Opportunity Commission (EEOC) has, since 1965, been responsible for enforcing
			 Federal laws against employment discrimination, but there are growing
			 concerns about the enforcement and policy approach adopted by the EEOC,
			 raising questions about whether the best interests of workers and
			 employers are being served.
			(2)The EEOC may promulgate guidance under the Civil Rights Act of 1964, but that guidance does not
			 have the force of law, and in some cases has been rejected by the courts.
			(3)In 2012, the EEOC promulgated enforcement guidance regarding the use of criminal background checks
			 that put employers in the position of acting contrary to Federal, State,
			 and local laws that require employers to conduct criminal background
			 checks for certain positions, such as public safety officers, teachers,
			 and daycare providers.
			(4)In EEOC v. Peoplemark, Inc., a case challenging Peoplemark’s use of criminal background checks in
			 making employment decisions,
			 the Court of Appeals for the Sixth Circuit in October 2013 affirmed an
			 award of $751,942 against the EEOC for prevailing defendant Peoplemark’s
			 attorney’s and expert fees.
			(5)In EEOC v. Kaplan Higher Education Corporation, a case challenging Kaplan’s use of credit reports
			 in the hiring process, the Court of Appeals for
			 the Sixth Circuit affirmed the district court’s decision granting summary
			 judgment in favor of Kaplan and stated that the EEOC brought a case on the
			 basis of a homemade methodology, crafted by a witness with no particular expertise to craft it, administered
			 by persons with no particular expertise to administer it, tested by no
			 one, and accepted only by the witness himself.
			3.AmendmentSection 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by adding at the end the
			 following:
			
				(o)Notwithstanding any other provision of this title, it shall not be an unlawful employment practice
			 for an employer, labor organization, or employment agency, or for a joint
			 labor management committee controlling apprenticeships or other training
			 or retraining opportunities, to engage in an employment practice that is
			 required by Federal, State, or local law, in an area such as, but not
			 limited to, health care, childcare, in-home services, policing, security,
			 education, finance, employee benefits, and fiduciary duties..
		
